Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 30, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147062 & (18)(19)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 147062
                                                                     COA: 310688
                                                                     Kalamazoo CC: 2007-001630-FC
  GERORD LARON ROBINSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 19, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for appointment of counsel and the motion to remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 30, 2013
         p0722
                                                                                Clerk